Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 11, 2018

The Court of Appeals hereby passes the following order:

A18I0157. COUNTRY PREFERRED INSURANCE COMPANY v. AUBREY
     D. STEPHENS.

      Aubrey Stephens brought suit against Country Preferred Insurance Company,
his underinsured motorist carrier, seeking to recover damages for injuries sustained
in a motor vehicle collision. Stephens filed a motion for partial summary judgment,
which was denied. After subsequent reconsideration, the trial court entered an order
granting partial summary judgment to Stephens as to the amount of underinsured
motorists coverage available under the Country policy. Country then filed this
application for interlocutory appeal.
      The grant of partial summary judgment as to one or more but fewer than all the
claims or parties may be directly appealed. See OCGA § 9-11-56 (h); City of
Demorest v. Town of Mt. Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Olympic
Dev. Group, Inc. v. American Druggists’ Ins. Co., 175 Ga. App. 425, 425 (1) (333
SE2d 622) (1985). Accordingly, the order in this case is subject to direct appeal.
“This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the applicants have not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d 246)
(2004). Accordingly, this interlocutory application is hereby GRANTED. Country
shall have ten days from the date of this order to file a notice of appeal in the trial
court. If Country has already filed a notice of appeal from the order at issue here, it
need not file a second notice. The clerk of the trial court is DIRECTED to include
a copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/11/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.